DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-22 are pending. Claims 1 and 22 are independent.  Claim 1 is amended in the response filed 2/4/2022.
Response to Amendment
The rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Egbe et al. (US 2016/0152930 A1) in view of ThermoFisher Scientific MSDS Copper(II) nitrate, 2.5-hydrate (pdf attached) and Schneble (US 3,269,861) is withdrawn.
The rejection of claims 1-22 under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0094613 A1) in view of ThermoFisher Scientific MSDS Copper(II) nitrate, 2.5-hydrate (pdf attached) and Schneble (US 3,269,861) is withdrawn.
The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,948,826 B2 is maintained
Response to Arguments
Applicant’s arguments filed 2/4/2022 with respect to claim(s) 1-22 have been considered but are not persuasive.  Applicant’s urge that Egbe and Lee do not teach the claimed copper II nitrate hemipentahydrate as a corrosion inhibitor as is now required in claim 1.  In response, see the new grounds of rejection addressing the claim amendment.  Specifically Schneible teaches a solution bath comprising the same cupric nitrate and motivates one of ordinary skill to optimize its amount in a bath comprising the same other ingredients as claimed.  
Applicant’s further urge that the DP over 10,948,826 B2 is improper because the instant claims are essentially free of quaternary ammonium hydroxide while the patented claims necessarily requires about 1% quaternary ammonium hydroxide.  In response, the DP rejection is maintained because the BRI of the instant claims is to less than 1% quaternary ammonium hydroxide and the patented claims encompass about 1% quaternary ammonium hydroxide along with the same ingredients and other categories of ingredients in an analogous photoresist stripper composition.  
Accordingly the amendments are addressed below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claims 1 and 22 recites limitation in parenthesis and it is unclear an indefinite what is included or optional from such nomenclature. 
	Claims 1, 14, 15 and 22 recite limitation to “…essentially free…” which language Examiner notes the instant specification US 20190317409A1, [0018] by essentially free it is meant an amount less than 1 weight % and as such is read into the BRI of claims using essentially free claim language to quaternary ammonium hydroxide, sulfur, alcohol, it is meant an amount less than 1 weight % is the BRI of the claims.  However, in claim 14, it is unclear and indefinite from Applicants’ specification the metes and bounds of what is included or excluded as a sulfur containing solvent. 
	Regarding the claim 15 being essentially free of an alcohol with a boiling point of at least 100oC, Examiner notes that the specification [0051] defines essentially free of language to have at most 1% of an alcohol with a boiling point of at least 100oC, but it is unclear and indefinite what alcohols are included and what are excluded by the claimed property.
	Claim 16 is dependent on amended claim 1 which as amended requires the copper II nitrate hemi pentahydrate while claim 16 (and its dependents, claims 17-19) recite a hydrate of copper II nitrate in the alternative.  See the 3rd to last line of claim 16 no longer making logical sense with the claim 1 since it does not recite “further comprising” it is unclear and indefinite what is being further limited and adding to the unclarity is that the (pentahydrate) in claims 1 and 22 is in parenthesis.  The only time parentheses may be used in an identification is when the parentheses merely explain or translate the matter preceding the parenthetical phrase in such a way that it does not affect the clarity or scope of the identification. It is acceptable to include an acronym in parentheses after the wording for which the acronym stands because it would not impact the clarity of the identification.  However, in the instant case, the claimed copper (II) nitrate hemi(pentahydrate) being recited as a corrosion inhibitor in amended claim 1 and the dependent claim 16 limiting said corrosion inhibitor claim language to hydrate of copper (II) nitrate, such wording contained within the parentheses limits the nature, function, purpose and as such the wording affects the clarity of the identification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneble (US 3,269,861) in view of Egbe et al. (US 2016/0152930 A1).
 Schneble (US 3,269,861) teach that baths for circuits commonly comprise cupric nitrate (=copper (II) nitrate hemi(pentahydrate), potassium hydroxide, triethanolamine, sorbitol, and the other requisite categories of ingredients as claimed are commonly known since at least 1966.  See col.7,ln.65-75.
  Schneble guides one of ordinary skill to optimize the quantities of the various ingredients in the bath, within certain ranges: Copper salt from 0.5 g. to saturated solution (0.002 to .15 mol. or more) Alkali metal hydroxide to give pH 10.5 to 14. Complexing agent for cupric ion 0.5 to 2.5 times moles of copper Complexing agent for cuprous ion (0.00002 mol. to 0.06 mol.) Water-sufficient to make 1 liter.  And Schneble specifically motivate one of ordinary skill to select the claimed cupric nitrate over other copper salts in col.8,ln.39-41. It is the Examiner’s position that the teaching in col.7-8 of Schneble guide one of ordinary skill to optimize the amount of their cupric nitrate within the claimed percentage range of 0.0001% to about 10% weight of copper II nitrate hemipentahydrate corrosion inhibitor as is required by claims 1 and 22 in a similar solution that is essentially free of quaternary ammonium hydroxide as is required by the claims.  However, Schneble does not explicitly teach the claimed percentages of the solvents, base and amine as required in claims 1 and 22.
Egbe et al. (US 2016/0152930 A1) teach a stripper solution for removing photoresist from substrates [0064] comprising:
about 5 weight % to about 95 weight % primary solvent comprising diethylene glycol butyl ether; See [0030-0034].
about 5 weight % to about 50 weight % of a secondary solvent; [See 0031].
about 0 weight % to about 5 weight % of an inorganic base such as potassium hydroxide as claimed in [0039 and 0040].
about 2 weight % to about 30 weight % of an amine; See [0021] encompassing the same claimed alkanolamines.
about 0 weight % to about 10 weight % of other corrosion inhibitors selected from the group of resorcinol, glycerol, xylitol, sorbitol, are taught in [0051-0052].  
Limitation to wherein the solution is essentially free of a quaternary ammonium hydroxide; and wherein the solution is free of a surfactant is taught in [0035, 0036] and examples.  
Egbe does not teach a sulfur containing solvent.  This meets the claim 14. 
Claim 15 is met by [0015] teaching the same alcohols being claimed.  See page 2 and [0032 and 0057].
Schneble and Egbe et al. is silent as to the claim limitation wherein the solution exhibits a flash point above about 90 degrees Celsius as is required by claims 1 and 22.  It is the Examiner’s position that since Schneble teach a bath for circuits comprising the same claimed ingredients and Egbe et al. teach a photoresist stripper solution comprising the same ingredients within the claimed range, one of ordinary skill would reasonably expect the same composition to have the same properties of flashpoint in general. See [0032 and 0035]. Furthermore, Egbe et al. guiding one of ordinary skill to use a solvent with a high flashpoint in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schneble with the claimed percentages as is required in claims 1 and 22 because Egbe et al. teach the claimed percentage ranges a similar composition for removing photoresist in general and Schneble establish that cupric nitrate (aka copper (II) nitrate hemi(pentahydrate) in amounts from 0.5 g. to saturated solution (0.002 to .15 mol. or more) in a bath with potassium hydroxide, triethanolamine, sorbitol, and the other requisite categories of ingredients as claimed are commonly known solution bath for circuits in general.  
One of ordinary skill in the art would have been motivated to combine the teachings of Schneble with that of Egbe since both are in the analogous art of improvements in stripping circuits in baths comprising similar ingredients in general.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneble (US 3,269,861) in view of Lee (US 2006/0094613 A1).
Schneble guides one of ordinary skill to optimize the quantities of the various ingredients in the bath, within certain ranges: Copper salt from 0.5 g. to saturated solution (0.002 to .15 mol. or more) Alkali metal hydroxide to give pH 10.5 to 14. Complexing agent for cupric ion 0.5 to 2.5 times moles of copper Complexing agent for cuprous ion (0.00002 mol. to 0.06 mol.) Water-sufficient to make 1 liter.  And Schneble specifically motivate one of ordinary skill to select the claimed cupric nitrate over other copper salts in col.8,ln.39-41. It is the Examiner’s position that the teaching in col.7-8 of Schneble guide one of ordinary skill to optimize the amount of their cupric nitrate within the claimed percentage range of 0.0001% to about 10% weight of copper II nitrate hemipentahydrate corrosion inhibitor as is required by claims 1 and 22 in a similar solution that is essentially free of quaternary ammonium hydroxide as is required by the claims.  However, Schneble does not explicitly teach the claimed percentages of the solvents, base and amine as required in claims 1 and 22.
	In the analogous art, Lee (US 2006/0094613 A1) teach a stripper solution for removing photoresist from substrates [0010].  Regarding the claimed primary, secondary, and tertiary solvents, Lee teach about 25 weight % to about 85 weight % organic polar solvent [see claim 8] including diethylene glycol alkyl ether, see  [0061-0062], encompassing the claimed primary solvent encompassing the claimed about 5 weight % to about 50 weight % of a secondary solvent.  It is the Examiner’s position that the organic polar solvents on page 5, [0061-0063] encompass the claimed primary, secondary, and tertiary solvents and the teaching in claim 8 guides one of ordinary skill to arrive at the claimed sum of solvents in the claimed amounts of about 50 weight % to about 99.5 weight %.
Page 2, [0014] explicitly guides one of ordinary skill to limit the potassium hydroxide inorganic base to 0.1%-5%.  
Claim 5 limitation to 0.1-5%wt water, is taught in [0072] guiding one of ordinary skill to optimize the amount of water based on the ingredients of the photoresist.
Regarding the amine, Lee teach about 2 weight % to about 20 weight % of an amine including the claimed diethylenetriamine of claim 22 [see 0052] and the amines of instant claim 8 limitation to monoethanolamine, diethanolamine, triethanolamine, diethylenetriamine, triethylenetetramine, is taught in [0061].
Regarding the claim 20 method step of immersing the substrate in the photoresist stripping composition, see Lee [0115] teaching that it is commonly known that a dry film photoresist is easily removed by immersion in a cleaning solution as claimed.
 [0126] teaches that sugar alcohols such as the claim 11, sorbitol will significantly increase copper corrosion.  Lee further guide one of ordinary skill to control the corrosion rate of copper is especially key in wafer level packaging operations and [0077] teaches that it is understood that substantially free from sugar alcohols such as sorbitol used in the example is in an amount less than or less than about 0.01% by weight. Regarding claim 21, Lee et al. guide one of ordinary skill to exclude surfactant by teaching that photoresist stripper solutions in some cases is substantially free of surfactant and in some cases, the phrase “substantially free from means that the composition contains none of the compound. 
Limitation to wherein the solution is essentially free of a quaternary ammonium hydroxide is met by Lee not teaching the inclusion of quaternary ammonium hydroxide.
 Limitation of claim 14 to wherein the solution is essentially free of sulfur is met by the examples of Lee not teaching the inclusion of sulfur or sulfuric acid.
	Schneble and Lee are silent as to the claim limitation wherein the solution exhibits a flash point above about 90 degrees Celsius as is required by claims 1 and 22.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed solution exhibiting a flash point above about 90 degrees Celsius as is required by the claims 1 and 22 because Schneble and Lee guide one of ordinary skill to an analogous solution comprising the same solvents within the claimed range, thus, one of ordinary skill would reasonably expect the same composition to have the same properties of flashpoint in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schneble with the claimed percentages as is required in claims 1 and 22 because Lee teach the claimed percentage ranges a similar composition for removing photoresist in general and Schneble establish that cupric nitrate (aka copper (II) nitrate hemi(pentahydrate) in amounts from 0.5 g. to saturated solution (0.002 to .15 mol. or more) in a bath with potassium hydroxide, triethanolamine, sorbitol, and the other requisite categories of ingredients as claimed are commonly known solution bath for circuits in general.  
One of ordinary skill in the art would have been motivated to combine the teachings of Schneble with that of Lee since both are in the analogous art of improvements in stripping circuits in baths comprising similar ingredients in general.
.  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,948,826 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10,948,826 B2 encompass the same solvents, inorganic base, amine, corrosion inhibitor in the same amounts having the same properties as in material limitations of the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761